Notice of Pre-AlA or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Priority
	This application filed 11/16/2017, is a 371 of PCT/US2016/033248 filed on 05/19/2016 claims priority to provisional applic. No. 62/163,753 filed on 05/19/2015 .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.  
Claims 1, 8-18, and 20-31 are pending.


In light of the claim amendments and examiner’s amendments below, the rejections of record are withdrawn and claims  1, 8, 10, 13-18, 20-23, 25-27, 29, and 31 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Crystal A. Komm on 7/11/2022.
The application has been amended as follows: 
In claim 1, line 2, after corneal surface irregularity DELETE “in a human patient, comprising the step of depositing onto the surface of one or both eyes of said patient an amount of an ophthalmically acceptable solution comprising lubricin sufficient to form a hydrated gel layer of lubricin across the corneal surface of the eye or eyes, thereby to alleviate said visual aberration” and  INSERT -- in an eye of a human patient comprising depositing onto the surface of the eye or of each eye of said patient an amount of 10-100 microliters of an ophthalmically acceptable solution comprising lubricin at a concentration within a range of from 10 µg/mL to 300 µg/mL to form a hydrated gel layer of lubricin across the corneal surface of the eye or of each eye, thereby to alleviate said visual aberration, wherein the visual aberration is selected from the group consisting of diminished night vision, visual halo, visual starburst, loss of static visual acuity, visual glare, and higher order aberrations --.
In claim 13, line 2, after within a range of DELETE “50 µg/mL and” and  INSERT -- from 50 µg/mL to --.
In claim 27, line 1, after method of  DELETE “claim 1” and  INSERT -- claim 23 --.
In claim 29, line 1, after method of  DELETE “claim 28” and  INSERT -- claim 23 --.
In claim 29, line 4, after polynomials, micro-aberrations,  DELETE “or” and  INSERT -- and --.
In claim 31, line 1, after method of  DELETE “claim 30” and  INSERT -- claim 1 --.
In claim 31, line 1, after polynomials, micro-aberrations,  DELETE “or” and  INSERT -- and --.

DELETE claims 9, 11-12, 24, 28, and 30. 		
			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method of treating a visual aberration due to a corneal surface irregularity in an eye of a human patient comprising depositing onto the surface of the eye or of each eye of said patient an amount of 10-100 microliters of an ophthalmically acceptable solution comprising lubricin at a concentration within a range of from 10 µg/mL to 300 µg/mL to form a hydrated gel layer of lubricin across the corneal surface of the eye or of each eye, thereby to alleviate said visual aberration, wherein the visual aberration is selected from the group consisting of diminished night vision, visual halo, visual starburst, loss of static visual acuity, visual glare, and higher order aberrations of claim 1 is not taught or suggested by the prior art. Specifically, the alleviation of visual aberration selected from the group consisting of diminished night vision, visual halo, visual starburst, loss of static visual acuity, visual glare, and higher order aberrations with the formulation in the amounts claimed are not taught. The prior art does not anticipate or make obvious the method of the claims 1. Thus claims 1, 8, 10, 13-18, 20-23, 25-27, 29, and 31 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/Primary Examiner, Art Unit 1627